Exhibit 10.2

FIFTEENTH AMENDMENT

TO CREDIT AGREEMENT

THIS FIFTEENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of January     , 2011, by and among Dialogic Corporation, a British Columbia
corporation (“Borrower”), Dialogic Inc., a Delaware corporation formerly known
as Veraz Networks, Inc. (“Parent”), Wells Fargo Foothill Canada ULC, an
unlimited corporation existing under the laws of Alberta, as administrative
agent for the Lenders (“Administrative Agent”), and the financial institutions
named as lenders on the signature pages hereto (the “Lenders”).

WHEREAS, Borrower, Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of March 5, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, Borrower, Parent, Administrative Agent and Required Lenders have agreed
to amend the Credit Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.

2. Amendments. Subject to the satisfaction of the conditions set forth in
Section 3 below and in reliance on the representations and warranties set forth
in Section 4 below, the Credit Agreement is hereby amended as follows:

(a) Clause (a) of the defined term “Eligible Accounts” set forth in Schedule 1.1
to the Credit Agreement is hereby amended and restated in its entirety as
follows:

(a) (i) Accounts of a Borrowing Base Company other than Parent or Accounts
covered in clause (ii) below, (A) that the Account Debtor has failed to pay
within 90 days of original invoice date or within 60 days of the original due
date, or (B) with selling terms of more than 60 days (or, in the case of
Accounts where the Account Debtor is Scansource, Inc., selling terms of more
than 75 days) and (ii) Accounts of Parent and Accounts of any other Borrowing
Base Company arising from customers that were customers of Parent prior to the
Thirteenth Amendment Closing Date that the Account Debtor has failed to pay
within 180 days of original invoice date or within 120 days of the original due
date, or Accounts of Parent with selling terms of more than 150 days,

3. Conditions to Effectiveness of Amendment. This Amendment shall become
effective upon the satisfaction of the following conditions (each in form and
substance satisfactory to Administrative Agent):

(a) each party hereto shall have executed and delivered this Amendment to
Administrative Agent;



--------------------------------------------------------------------------------

(b) Administrative Agent shall have received fully executed copies of the
Consent and Reaffirmation attached hereto; and

(c) no Default or Event of Default shall have occurred and be continuing.

4. Representations and Warranties. In order to induce Administrative Agent and
the Lenders to enter into this Amendment, Borrower hereby represents and
warrants to Administrative Agent and the Lenders:

(a) all representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct on and as of the date of this
Amendment, in each case as if made on and as of such date, except to the extent
such representations and warranties expressly refer to an earlier date (in which
case such representations and warranties were true and correct in all material
respects (unless otherwise qualified by materiality, Material Adverse Changes or
a dollar threshold, in which case they shall be true in all respects) on and as
of such earlier date or (ii) to the extent that any Schedule relating to any
such representation and warranty was not required to be updated pursuant to the
terms of the Credit Agreement (it being understood that the Agent has not
requested any such update);

(b) no Default or Event of Default has occurred and is continuing; and

(c) this Amendment constitutes a legal, valid and binding obligation of Borrower
and is enforceable against Borrower in accordance with its terms.

5. Reservation of Rights. Each of the parties hereto acknowledges and agrees
that nothing contained in this Amendment shall be deemed to constitute or shall
be construed as (i) a waiver of any Event of Default that may exist, (ii) a
waiver or release of any of Administrative Agent’s or Lenders’ rights or
remedies against Borrower or any other party to the Credit Agreement, the other
Loan Documents or pursuant to applicable law or (iii) a course of dealing
obligating Administrative Agent or any Lender to provide any accommodations,
financial or otherwise, to Borrower at any time. Administrative Agent and
Lenders hereby expressly reserve and preserve all of their rights and remedies
under the Credit Agreement, the other Loan Documents and applicable law.

6. Release.

(a) In consideration of the agreements of Administrative Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of Parent and each Subsidiary
of Parent, on behalf of itself, its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges Administrative Agent, Lenders, Wells Fargo, Wells
Fargo Capital Finance, LLC and Wells Fargo Capital Finance, Inc. and their
successors and assigns, and their present and former shareholders, predecessors,
directors, officers, attorneys, employees, members, agents and other
representatives and their affiliates, subsidiaries and divisions engaged in the
provision of financial services to Borrower and any of its subsidiaries
(Administrative Agent, each Lender, Wells Fargo, Wells Fargo Capital Finance,
LLC and Wells Fargo Capital Finance, Inc. and all such other Persons being
hereinafter referred to collectively as the “Releasees” and individually as a
“Releasee”), of and from all demands,

 

-2-



--------------------------------------------------------------------------------

actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which Parent or such Subsidiary or any of their successors,
assigns, or other legal representatives may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any circumstance, action, cause or thing whatsoever which has arisen at any time
on or prior to the date of this Amendment for or on account of, or in relation
to, or in any way in connection with any of the Credit Agreement, or any of the
other Loan Documents or transactions thereunder or related thereto.

(b) Each of Parent and each Subsidiary of Parent understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.

(c) Each of Parent and each Subsidiary of Parent agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

7. Miscellaneous.

(a) Expenses. Each of Parent and each Subsidiary of Parent agrees to pay on
demand all costs and expenses of Administrative Agent (including the reasonable
fees and expenses of outside counsel for Administrative Agent) in connection
with the preparation, negotiation, execution, delivery and administration of
this Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith.

(b) Governing Law. This Amendment shall be a contract made under and governed by
the laws of the province of Ontario, Canada.

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

DIALOGIC CORPORATION, a British Columbia corporation

By

 

 

Name:

 

Title:

  DIALOGIC, INC., a Delaware corporation formerly known as Veraz Networks, Inc.

By

 

 

Name:

 

Title:

  WELLS FARGO FOOTHILL CANADA ULC, as Administrative Agent and as a Lender

By

 

 

Title

 

 

Signature Page to Fifteenth Amendment to Credit Agreement



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Dialogic (US) Inc., formerly known as Dialogic Inc. (“Dialogic US”), Cantata
Technology, Inc. (“Cantata”), Dialogic Distribution Limited (“Dialogic
Ireland”), Dialogic Networks (Israel) Ltd (“Dialogic Israel”) and Veraz Networks
do Brasil Comércio de Equipamentos para Telecomicação Ltda. (“Veraz Brazil”;
Dialogic US, Cantata, Dialogic Ireland, Dialogic Israel and Veraz Brazil are
each, individually, a “Guarantor” and, collectively, the “Guarantors”) each
hereby (i) acknowledges receipt of a copy of the foregoing Fifteenth Amendment
to Credit Agreement (the “Amendment”; capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in that certain
Credit Agreement dated as of March 5, 2008 (as amended through the date hereof)
by and among Dialogic Inc., formerly known as Veraz Networks, Inc., Dialogic
Corporation, Wells Fargo Foothill Canada ULC, as administrative agent for the
Lenders (in such capacity, “Administrative Agent”), and the lenders from time to
time party thereto (the “Lenders”)), (ii) consents to Borrower’s execution and
delivery of the Amendment; (iii) agrees to be bound by the Amendment (including
without limitation, Sections 6 and 7(a) thereof); (iv) affirms that nothing
contained in the Amendment shall modify in any respect whatsoever any Loan
Document to which it is a party except as expressly set forth therein; and
(v) reaffirms its obligations under each of the other Loan Documents to which it
is a party (collectively, the “Reaffirmed Loan Documents”). Although each
Guarantor has been informed of the matters set forth herein and has acknowledged
and agreed to same, each Guarantor understands that neither Administrative Agent
nor the Lenders have any obligation to inform any Guarantor of such matters in
the future or to seek any Guarantor’s acknowledgment or agreement to future
amendments, waivers or consents, and nothing herein shall create such a duty.

The undersigned further agree that after giving effect to the Amendment, each
Reaffirmed Loan Document shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed this Consent and Reaffirmation
on and as of the date of the Amendment.

 

DIALOGIC (US) INC., a Delaware corporation formerly known as Dialogic Inc.

By:

 

 

Name:

 

 

Title:

 

 

CANTATA TECHNOLOGY, INC.,

a Massachusetts corporation

By:

 

 

Name:

 

 

Title:

 

 

DIALOGIC DISTRIBUTION LIMITED

(a company organized under the laws of Ireland)

By:

 

 

Name:

 

 

Title:

 

 

SIGNED SEALED AND DELIVERED AS A DEED

By

 

 

the attorney for and on behalf of

DIALOGIC DISTRIBUTION LIMITED

in the presence of:

Witness:

 

 

Print Name:

 

 

Print Address:

 

 

Consent and Reaffirmation to Fifteenth Amendment to Credit Agreement



--------------------------------------------------------------------------------

DIALOGIC NETWORKS (ISRAEL) LTD, a limited liability company incorporated under
the laws of Israel

By:

 

 

Name:

 

 

Title:

 

 

VERAZ NETWORKS DO BRASIL COMÉRCIO DE EQUIPAMENTOS PARA TELECOMUNICAÇÃO LTDA., a
limited liability company duly organized and existing under the laws of Brazil

By:

 

 

Name:

 

 

Title:

 

 

Consent and Reaffirmation to Fifteenth Amendment to Credit Agreement